DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 29 August 2022.
Claims 1, 8 and 15 are amended.
Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 29 August 2022 have been fully considered but they are not persuasive.
Claim Rejections – 35 U.S.C. §101
Applicant’s arguments, see remarks at page 8, filed 29 August 2022, with respect to the independent claims being directed to a mathematical concept have been fully considered and are persuasive.  The rejection of 27 May 2022 has been withdrawn. 
Applicant argues that the claims are not directed to Certain Methods of Organizing human activity. Examiner respectfully disagrees. Applicant specifically argues that the claim inherently improves technology through the generation step and the fast that the first tag. “Prong One, which is discussed in Section I of this Update, asks if the claim “recites” an abstract idea, law of nature, or natural phenomenon. Under that prong, the mere inclusion of a judicial exception such as a mathematical formula (which is one of the mathematical concepts identified as an abstract idea in Section I of the PEG) in a claim means that the claim “recites” a judicial exception.” (October 2019 Update at page 10). As a whole under the claim’s broadest reasonable interpretation, Examiner’s analysis shows inclusion of a judicial exception in the claims, therefore the claims recite and/or describe the noted judicial exception(s) in accordance with the 2019 PEG and October 2019 Update.
Applicant argues that the claims solve problems unique to machine-learning systems by providing sample data to models where data is required additionally citing MPEP 2106.04(d)(1). MPEP 2106.04(d)(1) states “A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application.” The 2019 PEG further states that "Examiners evaluate integration [of the judicial exception] into a practical application by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit." Id. at p. 19. Examiner notes that the section(s) of the claim(s) which applicant cites were and/or are identified by the examiner as being elements which cause the claim to recite an abstract idea. As cited, additional elements which could cause integration into a practical application must be those recited beyond the judicial exception (emphasis added). The elements which recite the judicial exception (i.e. the generating step) cannot also serve to integrate the judicial exception into a practical application.
Applicant argues that the claims to not merely [generally] link the purported judicial exception to machine-learning systems. Applicant then reiterates their same arguments presented above. The analyzer itself under its broadest reasonable interpretation may be a fraud detection algorithm that outputs fraud classifications. See at least paragraphs [0026]-[0027] of the specification. This only describes the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. 
Assuming arguendo that the stated machine-learning analyzer were an element additional to the recited judicial exception Examiner would still respectfully disagrees with the applicant’s analysis. “The courts often cite to Parker v. Flook as providing a classic example of a field of use limitation. See, e.g., Bilski v. Kappos, 561 U.S. 593, 612, 95 USPQ2d 1001, 1010 (2010) ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable") (citing Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978)). In Flook, the claim recited steps of calculating an updated value for an alarm limit (a numerical limit on a process variable such as temperature, pressure or flow rate) according to a mathematical formula "in a process comprising the catalytic chemical conversion of hydrocarbons." 437 U.S. at 586, 198 USPQ at 196. Processes for the catalytic chemical conversion of hydrocarbons were used in the petrochemical and oil-refining fields. Id. Although the applicant argued that limiting the use of the formula to the petrochemical and oil-refining fields should make the claim eligible because this limitation ensured that the claim did not preempt all uses of the formula, the Supreme Court disagreed. 437 U.S. at 588-90, 198 USPQ at 197-98. Instead, the additional element in Flook regarding the catalytic chemical conversion of hydrocarbons was not sufficient to make the claim eligible, because it was merely an incidental or token addition to the claim that did not alter or affect how the process steps of calculating the alarm limit value were performed. Further, the Supreme Court found that this limitation did not amount to an inventive concept. 437 U.S. at 588-90, 198 USPQ at 197-98. The Court reasoned that to hold otherwise would "exalt[] form over substance", because a competent claim drafter could attach a similar type of limitation to almost any mathematical formula. 437 U.S. at 590, 198 USPQ at 197.” See MPEP 2106.05(h). The mere incidental or token addition to the claim of machine learning does not alter or affect how the process steps of generating the sample transaction data or the evaluating, based on the results, performance of the analyzer at detecting the first type of fraud. This would not represent an integration into a practical application.
Claim Rejections – 35 U.S.C. §103
Applicant’s arguments, see remarks at pages 12-14, filed 29 August 2022, with respect to the independent claims have been fully considered and are persuasive.  The rejection of 27 May 2022 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recites the limitation "the analyzer" in the second receiving step.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret this recitation and the subsequent recitation of “the analyzer” in the evaluating step to recite “the machine-learning analyzer” for purposes of examination.
Any remaining claims not expounded upon are rejected based on their dependency to a rejected claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a method, system, and a computer program product comprising one or more computer readable storage media for linking a prepaid card account to an existing compromised account. It is noted that applicant has defined “computer readable storage medium (or media)” to specifically exclude transitory signals in their specification (paragraph [0051]). These are a process, machine and article of manufacture which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1, 8, and 15:
Claims 1, 8 and 15:
“generating, based on the transaction parameters, a first set of sample transactions, wherein the first set of sample transactions includes a first sample fraudulent transaction and a first tag, the first tag indicating a type of fraud with which the first sample fraudulent transaction is consistent;”
“evaluating, based on the results, performance of the analyzer at detecting the first type of fraud.”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, describe mathematical calculations but for the recitation of generic computer components. That is, other than reciting “one or more processors” or “one or more computer-readable storage media storing program instructions” nothing in the claims’ elements precludes the steps from practically reciting mathematical calculations. For example, but for the recited computer language, the limitations in the context of this claim encompasses mathematical algorithms and calculations. Generating sample transaction data is a mathematical calculation based on inputted parameter data, and evaluating the results from the analyzer are a mathematical calculation outputting a performance analytic based on inputted performance data. If a claim limitations, under their broadest reasonable interpretation, describes mathematical algorithms and calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 
Dependent claim(s) 2-6, 9-13 and 16-20 are directed to the following:
Claim(s) 2, 9 and 16:
“generating a first transaction counterparty;”
“generating a first transaction timestamp;”
“generating a first transaction amount;”
“generating a first transaction location.”
Claim(s) 3, 10 and 17:
“generating a transaction time gap based on the transaction frequency;”
“generating the transaction timestamp based on the transaction time gap and a previous transaction timestamp.”
Claim(s) 4, 11 and 18:
“…generating a transaction time gap via a Poisson Distribution, wherein a lambda of the Poisson Distribution is the transaction frequency.”
Claim(s) 5, 12 and 19:
“…selecting a transaction counterparty from a counterparty list using a generalized Bernoulli distribution.”
Claim(s) 6, 13 and 20:
“…using a LogNormal distribution.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to Mathematical Concepts which include Mathematical Calculations such as Mathematical Algorithms and Calculations. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claim(s) 3, 7, 10, 14 and 17 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim(s) 3, 10 and 17:
“the first set of transaction parameters include a transaction frequency;”
Claim(s) 7 and 14:
“…wherein the first set of sample transactions further includes at least one innocuous transaction.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claims 1, 8 and 15:
“receiving a first set of transaction parameters, the first set of transaction parameters indicating a first type of fraud;”
“transmitting the first set of sample transactions to a machine-learning analyzer;”
“receiving results from the analyzer;”
Claims 8 and 15:
“one or more processors;”
“one or more computer-readable storage media storing program instructions…”
The computer components (processors and computer-readable storage media) are recited at a high level of generality (i.e. as a generic processor and generic storage) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The receiving and transmitting steps are recited at a high-level of generality (i.e., as generally receiving and generally transmitting) such that they amounts to no more than mere data gathering which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
The dependent claim(s) contain no additional elements.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The one or more processors mentioned above are disclosed in applicant’s specification (See paragraph [0046] of the specification). The component is described as: “The computer system 400 may contain one or more general-purpose programmable central processing units (CPUs) 402, some or all of which may include one or more cores 404A, 404B, 404C, and 404D, herein generically referred to as the CPU 402.” The storage medium storing instructions mentioned above is described in applicant’s specification (See paragraph [0052] of the specification). The component is described as: “The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing.” Therefore by applicant’s own admission these components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
(for receiving/transmitting various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pandey et al. (US 2021/0374756 A1) discloses a generated adversarial network that simulates fraudulent customer behavior to be tested against fraud detection models.
Jia et al. (US 2021/0097543 A1) discloses training different fraud models using different transaction training sets based on merchant maturity.
Dewar et al. (US 2019/0386888 A1) discloses modelling the inter-arrival time between transactions represented as a Poisson process with parameter lambda and setting lambda as the transaction frequency X.
Tolpin (US 2020/0402063 A1) discloses drawing users in a transaction using a Bernoulli distribution.
Sadlier (US 2018/0336561 A1) discloses using a log normal model as the best-fitting model for a distribution of transaction amount data for simulation transaction amount data.
Venturelli et al. (US 2021/0312455 A1) discloses generating training data sets for fraudulent transaction detection training.
Hammad et al. (WO 2013/082190 A1) discloses categorizing transactions into different transaction risk types (i.e. fraud types). See at least paragraph [0036].
Can et al. (“A Closer Look Into the Characteristics of Fraudulent Card Transactions”) discloses analyzing the robustness of fraud models against aging attacks and zero-day attacks as well as card type impact on fraud detection success.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM HILMANTEL/Examiner, Art Unit 3691